Citation Nr: 0611041	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II. 

2.  Entitlement to an increased (compensable) disability 
rating for burn scars of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, in which the RO denied the benefits 
sought on appeal.  The veteran, who had active service from 
September 1969 to July 1971, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.  

The veteran's claim of entitlement to an increased 
compensable disability rating for burn scars of the feet will 
be addressed in the remand portion of this opinion.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal in regards to his claim 
of entitlement to service connection for Type II diabetes 
mellitus has been obtained.

2.  Diabetes mellitus, type II, was not manifested during 
service or for many years following service, and is not shown 
to be causally or etiologically related to service.  


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court also held that the VCAA 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Id.

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In this case, the veteran was provided 
notice by letter dated in June 2003.  This letter, provided 
to the veteran prior to the initial decision in this case, 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the benefit 
sought and whether or not the veteran or the VA bore the 
burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the veteran was expected to provide and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertained to his claim.  

Thereafter, the veteran received the September 2003 rating 
decision and the February 2004 Statement of the Case (SOC).  
Collectively, these documents issued in connection with this 
appeal reiterated the substance of the VCAA by notifying the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  The 
veteran then testified during a videoconference hearing 
before the Board in January 2006, during which he provided 
additional evidence, and a waiver of RO consideration, in 
support of his claim of entitlement to service connection for 
diabetes mellitus.  These actions indicate to the Board that 
the veteran was aware of the evidence necessary to prevail on 
his service connection claim and responded appropriately 
thereto.    

As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  See Dingess, supra.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Further, the Board observes that neither the appellant nor 
his representative has contended or argued that any defect or 
deficiency in the VCAA notice that may be present has 
resulted in any prejudice in the adjudication of his appeal.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, service personnel 
records, VA medical records and private medical records have 
been associated with the claims file.  The Board observes 
that updated VA medical records were associated with the 
claims file in connection with a separate claim of 
entitlement to service connection; that they contain a brief 
reference to the veteran's diabetes mellitus; and that the RO 
did not prepare a Supplement Statement of the Case (SSOC).  
However, since these records primarily address the separate 
condition for which the veteran seeks service connection and 
do not provide any additional relevant evidence as to the 
claim on appeal, the failure to provide an SSOC did not 
prejudice the veteran.  This finding of lack of prejudice is 
also supported by the waiver of RO review provided by the 
veteran in regards to evidence he submitted during his recent 
Board hearing. See January 2005 waiver of agency of original 
jurisdiction review.    

The Board observes that the veteran has not been afforded a 
VA examination in connection with his diabetes mellitus 
claim; however, the Board is of the opinion that the 
veteran's service records and post-service medical records 
contain sufficient evidence to make a decision on the 
veteran's claim.  Under the VCAA, a medical examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of the 
disability; (2) establishes that the veteran suffered an 
event, injury or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury or disease in service.  38 C.F.R. § 
3.159 (c) (4).  In this case, there is simply no competent 
evidence indicating that the veteran served within the 
country of Vietnam during service or that his current 
diagnosis of diabetes mellitus is related to any incident he 
experienced in service.  As such, a VA examination is not 
necessary for resolution of this appeal.

In addition, the Board observes that neither the veteran nor 
his representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
diabetes mellitus has been obtained and the case is ready for 
appellate review.

B.  Service Connection for Diabetes Mellitus

The veteran contends he is entitled to service connection for 
diabetes mellitus, type II, on a presumptive basis.  In this 
regard, he asserts that he was exposed to Agent Orange while 
on a River Boat Patrol (PBR or Patrol Boat/River) in the 
inland waterways of Vietnam sometime between December 1969 
and February 1970. See September 2003 notice of disagreement, 
December 2003 statement and January 2006 hearing transcript, 
pgs. 3-5.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board 
concludes, as will be explained below, that the preponderance 
of the evidence is against the claim and the appeal will be 
denied.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for certain 
chronic diseases, such as diabetes mellitus, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  When all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

As set forth above, the veteran does not contend, nor does 
the record show, that he is entitled to service connection 
for type II diabetes mellitus on a direct basis.  Rather, the 
veteran argues that he was exposed to Agent Orange in service 
and that he developed diabetes mellitus as a result of this 
exposure.  In this regard, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Therefore, service connection may be presumed for residuals 
of Agent Orange exposure by the showing of two elements.  
First, a veteran must show that he served in the Republic of 
Vietnam during the Vietnam War era. 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e). Brock v. Brown, 10 Vet. App. 155, 162 (1997).  In 
this case, the veteran's has been diagnosed with type II 
diabetes mellitus, one of the specific diseases listed within 
38 C.F.R. § 3.309(e).  See May 2000 private medical record 
from T.H, D.O. and August 2003 VA examination report.  As 
such, the only issue before the Board is whether the veteran 
served in the Republic of Vietnam during the Vietnam War.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  VA's 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam," a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period). See VAOPGCPREC 27-97.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The evidence of record shows that the veteran served on the 
U.S.S. Ranger (CVA-61) during the Vietnam era.  However, the 
veteran asserts that he was physically in-country in Vietnam 
and exposed to Agent Orange just prior to his transfer to the 
U.S.S. Ranger or during an early temporary tour of duty from 
the U.S.S Ranger. See September 2003 notice of disagreement.  
In response to this statement, the RO contacted the National 
Personnel Record Center (NPRC) in June 2003 in an effort to 
determine whether the veteran had in-country service in the 
Republic of Vietnam.  In a July 2003 response, NPRC reported 
that such a determination could not be made but indicated 
that the U.S.S. Ranger was in the official waters of the 
Republic of Vietnam from January 29, 1970 to February 18, 
1970 and February 27, 1970 to March 20, 1970, among other 
dates.  

In an effort to substantiate his claim, the veteran provided 
a statement in December 2003 in which he contended that after 
taking a two week Christmas leave ending on December 26, 
1969, he received orders for the U.S.S. Ranger and was flown 
to Japan. See December 2003 statement.  Shortly after 
arriving in Japan, the veteran reported being chosen to serve 
on a River Boat Patrol. Id.  He stated that he was flown to a 
location and assigned to a river boat along the DaNang River, 
where he remained for two-to-three weeks. Id.  He contended 
that he was then flown to another location, where he reported 
to his original assigned duty on the U.S.S. Ranger sometime 
in March 1970. Id.  In a separate statement dated that same 
month, the veteran requested that the RO check River Boat 
Patrol crew lists for the period from January 1970 to 
February 1970. See December 2003 VA Form 21-4138.  

In later statements, the veteran continued to report that he 
was on the River Boat Patrol prior to his tour of duty on the 
U.S.S. Ranger. See January 2006 hearing transcript, pgs. 3, 
5-7.  Specifically, in his VA Form 9, the veteran stated that 
he was in Vietnam for the short period of time between 
leaving his old command and arriving at his new command on 
the U.S.S. Ranger. See VA-Form 9 received in April 1004.   
However, in an April 2004 statement, the veteran reported 
that he narrowed down the time frame of this River Boat 
Patrol tour of duty from December 26, 1969 to January 18, 
1970.  He could not provide a River Section/Division Number 
or the number of the River Boat Patrol itself. See June 2004 
statement.  He also could not remember where he stayed after 
his patrol duty was over during those weeks or how he 
traveled to the U.S.S. Ranger. See January 2006 hearing 
transcript, pgs. 4, 7.     

Regardless of which above-referenced time frame the Board 
looks to, the veteran's service personnel and service medical 
records do not support his claim that he served a brief tour 
of duty on a River Boat Patrol in Vietnam.  The veteran's 
personnel records indicate that he completed his recruit 
training on December 9, 1969 and then took leave from 
December 10, 1969 until December 25, 1969. See personnel 
record titled "Administrative Remarks" from the Naval 
Training Center and personnel leave record.  According to a 
Transfer and Receipts record, the veteran's transfer to the 
U.S.S. Ranger was approved prior to his leave, on December 9, 
1969. See record titled "Transfers and Receipts" from the 
Naval Training Command (USNTC).  When the veteran returned 
from leave on December 26, 1969, he reported to the Alameda 
Naval Air Station in California. Id. (intermediate reporting 
station of COMFAIRALAMEDA). He remained at the Alameda Naval 
Station until January 13, 1970, at which time he departed for 
the U.S.S. Ranger. Id.  This record also indicates that the 
veteran reported to the U.S.S. Ranger on January 19, 1970.  
Id., See also record titled "Administrative Remarks" from 
the U.S.S. Ranger dated January 19, 1970 ("commenced 
continuous tour of sea duty in January 1970").  Therefore, 
the veteran's personnel records contradict his statement that 
he served on a River Boat Patrol in Vietnam from December 26, 
1969 to January 18, 1970.  

In addition, the Board observes that the veteran's service 
medical records show that he was not on a River Boat Patrol 
in either January 1970 or February 1970, as they evidence 
medical treatment aboard the U.S.S. Ranger during that period 
of time. See three separate service medical record entries 
dated in late January 1970 and dental record entries dated in 
early February 1970.  Thus, the veteran's service records do 
not substantiate his claim that he underwent a tour of duty 
on a River Boat Patrol in Vietnam at any time during the 
period from December 1969 to February 1970.  In fact, the 
records refute such an assertion.    

Also in an effort to substantiate his claim, the veteran 
submitted two lay statements that purport to corroborate his 
tour of duty on the River Boat Patrol.  The first, submitted 
by an ex-girlfriend of the veteran named D.B., asserted that 
D.B. received three letters from the veteran that discussed 
his River Boat Patrol duty.  The first letter, written after 
the veteran returned to service from his December 1969 leave, 
indicated that the veteran was going on a suicide mission, 
somewhere off the DaNang River.  D.B. stated that she then 
received a second letter from the veteran which reported that 
he could not wait to get back to his ship, that he wanted off 
his boat and that he was afraid that he would not survive the 
patrol.  D.B. then reported that she received a third letter 
from the veteran a few weeks later, in which he stated that 
he had returned to his carrier and was relieved.  See 
November 2003 statement from D.B.  The Board notes that D.B. 
did not keep any of the letters that she received from the 
veteran. 

Although D.B. is competent to report what the veteran told 
her in his letters, her statement does not substantiate the 
veteran's presence in Vietnam in light of the evidence 
contained in the veteran's service personnel records.  As 
discussed above, these records indicate that the veteran 
departed for the U.S.S. Ranger from the United States; and 
reported to the U.S.S. Ranger during the time frame that he 
alleges he served on the River Boat Patrol.  In addition, the 
Board observes that D.B.'s statement contradicts the 
veteran's own contentions, in that her statement reflects 
that the veteran was already assigned to the U.S.S. Ranger 
prior to his alleged tour of duty on the River Boat Patrol 
("I remember him saying that he could not wait to get back 
to ship" and "he returned to his carrier") while the 
veteran asserts that his River Boat Patrol occurred prior to 
his duty on the U.S.S. Ranger.  In light of these 
discrepancies and the veteran's service records, the Board 
finds D.B.'s statement to be of little probative value and 
that it does not substantiate the veteran's claim.    

A second lay statement submitted on behalf of the veteran 
also does not support his claim.  This statement, submitted 
by ex-serviceman D.G., indicated that the veteran and D.G. 
met in July 2002 and that the veteran told D.G. that he was 
on a River Boat Patrol on the DaNang River for a short period 
of time in service.  Since D.G.'s statement only reiterates 
what the veteran told him, rather than events actually 
observed by D.G. himself, the statement is of no probative 
value since it does not corroborate the veteran's claim.     

Lastly, while the veteran testified that he told several of 
the men in his U.S.S. Ranger division about his alleged River 
Boat Patrol, and provided unit pictures of these men for the 
claims file, the Board observes that the record on appeal 
does not contain any other statements supporting the 
veteran's assertions or substantiating his claim.     

As there is no competent evidence corroborating the veteran's 
claim that he served on a River Boat Patrol on the DaNang 
River in Vietnam, and thus was exposed to Agent Orange during 
this period of time, service connection on a presumptive 
basis for diabetes mellitus cannot be granted. See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Further, there is 
no competent medical evidence of record otherwise 
establishing a relationship between the veteran's diabetes 
mellitus, and the veteran's military exposure including 
claimed exposure to Agent Orange.  

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim that his current 
diabetes mellitus is causally or etiologically related to his 
service.  In doing so, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for diabetes mellitus, Type II, is denied. 


REMAND

A preliminary review of the record with respect to the 
veteran's claim of entitlement to an increased (compensable) 
rating for burn scars of the feet discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board observes that the veteran was service-
connected for burn scars of both feet in a rating decision 
dated in February 1972.  Service connection was granted on 
the basis of the veteran's service medical records and an 
October 1971 VA examination report.  The October 1971 
examination report indicated that the veteran had superficial 
second degree burn scars on both the left and right feet 
subsequent to an injury in service.  The scar on the left 
foot was noted to be 3/4 inches; while the scar on the right 
foot was reported to be 1 x 3/4 inches.  The examiner indicated 
that both scars were located on the dorsum of the veteran's 
feet.  

A sensory examination of the veteran's feet in May 2003 
indicated that the veteran had normal sensation and 
circulation, and was without deformity. See May 2003 VA 
medical record.  A VA examination in August 2003 found no 
neuropathy of the lower extremities; and also indicated that 
the veteran had good pinprick and vibratory sensation.  The 
veteran did complain however of pain and discomfort on the 
soles of his feet, especially after standing for an extended 
period of time. See August 2003 VA examination report.  In 
December 2003, the veteran was seen for a podiatry 
consultation during which he complained of pain and burning.  
After a physical examination was performed, the veteran was 
assessed with non-insulin dependent diabetes mellitus, 
abnormal drying of the feet (xerosis), mild tinea pedis and 
peripheral neuropathy with an autonomic component. See 
December 2003 VA medical record.  A February 2005 medical 
record also indicated that the veteran was experiencing 
decreased sensation or circulation of the feet. See February 
2005 VA medical record.  

In regards to his diagnosis of peripheral neuropathy, the 
veteran testified during his January 2006 Board hearing that 
his medical providers told him that his peripheral neuropathy 
was due to the burns on his feet. See January 2006 hearing 
transcript, pgs. 12-13.  The Board observes that this 
testimony appears to contradict a previous statement 
submitted by the veteran, in which he indicated that his 
outpatient treatment records attributed his foot pain to 
peripheral neuropathy possibly related to his diabetes. See 
VA Form 9 received in April 2004.  However, the Board 
observes that the veteran's VA medical records do not clearly 
attribute that veteran's peripheral neuropathy to either his 
diabetes mellitus or to his bilateral feet burns.  

In light of the veteran's recent testimony and the 
uncertainty as to the cause of the veteran's peripheral 
neuropathy, the Board concludes that this case should be 
remanded for a VA examiner to address the issue.  In 
addition, a remand will enable the RO to provide appropriate 
VCAA notice to the veteran regarding the merits of his claim.  
See also Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  The case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the veteran 
if further action on his part is required.  

Accordingly, this case is REMANDED for the following action:

1.  The AMC should provide, with respect to 
the veteran's claim of entitlement to an 
increased  compensable disability rating for 
his burn scars of the feet, notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Dingess/Hartman v. 
Nicholson, supra. 

2.  The AMC should obtain a copy of any 
treatment records related to the veteran 
from the VA medical facility in East 
Liverpool, Ohio dated after May 2005.  In 
addition, the AMC should contact VA 
treatment provider Zoraida Reynoso-Soriano, 
M.D., for the purpose of ascertaining 
whether Dr. Reynoso-Soriano has attributed 
the veteran's peripheral neuropathy to his 
bilateral feet burns.   

3.  After obtaining the above-referenced 
records, the AMC should afford the veteran a 
new VA examination in order to determine 
whether the veteran's peripheral neuropathy 
is related to his service-connected 
disability.  The examiner should also be 
requested to evaluate the veteran's burn 
scars of the feet with a goal of determining 
whether such scars are superficial and 
painful on examination; and if so, if the 
pain is attributed to the veteran's 
bilateral feet burns or his peripheral 
neuropathy.  The examiner should also 
indicate whether it is at least as likely as 
not that the veteran has peripheral 
neuropathy of the feet that is etiologically 
related to his service-connected burn scars 
of the feet.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  A clear rationale for all 
opinions would be helpful, and a discussion 
of the facts and medical principles involved 
would be of considerable assistance to the 
Board.  The veteran's claims folder must be 
made available to the examiner for review in 
conjunction with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


